Citation Nr: 0944331	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and Ms. T. Y.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

From August 1971 to May 1979, the Veteran had active service 
that confers eligibility for veterans' benefits.  He also had 
a period of active service from December 1981 to April 1984.  
Because of the type of discharge the Veteran received from 
his 1980s period of service, he is not eligible for benefits 
based on the incurrence or aggravation of disease or injury 
during that service period.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for hearing loss.  
The Veteran's appeal previously included an appeal for 
service connection for residuals of a removal of a mass from 
the right side of the chest.  In April 2009, the RO granted 
service connection for that disability.  Therefore, that 
issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss that was caused 
by exposure to noise during service.  VA may establish 
service connection for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

On the report of a June 1971 examination for the Veteran for 
entrance into service, in both of the Veteran's ears, the 
auditory thresholds measured in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz were between 0 and 10 decibels.  
The claims file contains the report of a service examination 
of the Veteran in August 1981, between his first and second 
periods of service.  The examination report showed auditory 
thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz between 5 and 20 decibels in both ears.  On 
audiological testing in March 1982, during the Veteran's 
second period of service, which was terminated by a bad 
conduct discharge, auditory thresholds in the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz were measured as 
between 5 and 25 decibels in the left ear, and between -5 and 
15 decibels in the right ear.

VA audiological testing in May 2005 reflected hearing loss 
disability in both ears pursuant to 38 C.F.R. § 3.385.  With 
respect to the right ear, although puretone thresholds at 
frequencies between 500 and 4000 Hertz were all less than 40 
decibels, his speech recognition score was less than 94 
percent. 

After examining the Veteran and reviewing the claims file, 
the examiner opined that the Veteran's hearing loss was most 
likely caused by noise exposure during service.  He noted 
that the hearing testing in 1971 at entrance was normal and 
that the test in 1982 revealed mild high frequency hearing 
loss in the left ear only.  Such analysis does not address 
why right ear hearing loss would be related to military noise 
exposure, as hearing in the right ear was within normal 
limits on the 1982 test.  Additionally, the basis for the 
examiner's opinion is the 1982 test, which occurred during a 
period of service terminated by an other than honorable 
discharge.  

Based on the nature of the Veteran's discharge from his 
second period of service, service connection is barred for 
any disability incurred in or aggravated by his period of 
service from December 1981 to April 1984.  38 C.F.R. §§ 3.4, 
3.12 (2009).  Thus, the question in this case is whether the 
Veteran's hearing loss arose during his first period of 
service from August 1971 to May 1979 or is related to that 
period of service only.  Any noise exposure or hearing loss 
occurring during the period from December 1981 to April 1984 
may not serve as the basis for an award of service 
connection.  To resolve the question, the Board finds that a 
new VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature of the Veteran's bilateral 
hearing loss and for an opinion as to 
whether the disorder is related to his 
first period of service from August 1971 
to May 1979, or is otherwise related to 
that period of service.  The examiner 
should be advised that any hearing loss or 
noise exposure occurring during the second 
period of service from December 1981 to 
April 1984 may not be considered when 
rendering the opinion as such period of 
service was terminated by a bad conduct 
discharge.  

Specifically, following review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that the 
Veteran's current hearing loss in the left 
and/or right ear arose during his period 
of service from August 1971 to May 1979 or 
is otherwise related to that period of 
service.  A rationale for the conclusions 
reached must be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the claim should again be reviewed.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


